     Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 1 of 42




                           IN THE UNITED STATES DISTRICT COURT
                             FOR TIIE DISTRICT OF CONNECTICUT


OLMER LUCK,                                               CASE NO. 3:20-cv-005 16-VAB

                           Plaintiff,

v.

VINCENT K. MCMAHON and ALPHA
ENTERTAINMENT LLC,

                           Defendants.



                                DECLARATION OF CINDY WAGNER

I, Cindy Wagner, hereby declare:

        1.         I am over the age of eighteen (18) years   and believe in the obligations of an oath.


        2.         I have personal knowledge of the matters set forth herein and am competent to

testifu thereto.

        3.         I   was hired by Alpha Entertainment, LLC         in   February 2019 as the Senior

Director, People       & Culture of the XFL. In that capacity,I     managed various human resources

operations, including player onboarding, liaising with payroll regarding player compensation and

employment, and processing terminations.

        4.         In connection with my duties and responsibilities    as the Senior   Director, People &

Culture of the XFL, I was involved in various issues relating to Antonio Callaway.

        5.         Attached as Exhibit A is a true and correct copy of the XFL Player Contract of

Antonio Callaway.

         6.        Attached as Exhibit B is a true and correct copy of the advanced media audit of

Antonio Callaway dated January 11,2020.
    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 2 of 42




       7.       Attached as Exhibit C is a true a correct copy of a report generated from the

XFL's ADP payroll system reflecting all payments to Antonio Callaway. Callaway received          a


total of $158,950.63 in gross pay from the XFL.



       I   declare under penalty of perjury pursuant to 28 U.S.C. S 1746 that the foregoing is true

and correct.

       Executed    this   (/   day of Janu ary, 2027

                                                              /t,lq aS,++'
                                                             CindyWagnef




                                                       -2-
       Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 3 of 42




                          EXHIBIT A




Declaration of Cindy Wagner
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 4 of 42



                                                   XFL STANDARD PLAYER CONTRACT



                This XFL Standard Player Contract (the “Contract”) is by and between Alpha Entertainment LLC, dba XFL
        (the “XFL” or “League”), and Antonio Callaway (the “Player”).

                The XFL wishes to employ Player, and Player wishes to serve, as a skilled football player for one or more
        of the XFL Teams, subject to the terms and conditions of the Contract Documents (as defined below in Section 1).

                All capitalized terms not otherwise defined in this Contract shall be defined as set forth in Section 1 of the
        XFL Standard Terms and Conditions attached hereto as Exhibit 1.

                 Intending to be legally bound, the XFL and Player agree as follows:

                 1. Term

                This Contract, which consists of (a) the XFL Standard Player Contract, (b) the XFL Standard Terms and
        Conditions attached hereto as Exhibit 1, (c) the Arbitration Agreement, Class Action Waiver, and
        Acknowledgement Form attached hereto as Exhibit 2, (d) the Pre-Existing Sponsorship and Licensing Contracts
        attached hereto as Exhibit 3, (e) the Original Intellectual Property attached hereto as Exhibit 4, and (f) the Sports
        Player Coverage Agreement attached hereto as Exhibit 5 (together, the “Contract Documents”), shall cover the
        portion of the 2020 League Year commencing on December 4, 2019 or the date the Contract Documents are signed
        by the Player, whichever is later (the “Effective Date”) and end on May 31, 2020, unless terminated pursuant to
        the terms of the Contract Documents (hereinafter defined the “Term”).

                 2. Player Services

                 (a) During the Term, and subject to the provisions of the XFL Standard Terms and Conditions, the Player
        shall:

                         (i) attend and play in all games in which the XFL Team to which the Player has been assigned by
                 the League is scheduled to play (including all exhibition or Pre-Season, Regular Season, and Post-Season
                 games);

                           (ii) attend and participate in all Pre-Season mini-camps and training camps;

                          (iii) attend and participate in all practices, training and conditioning sessions (including, but not
                 limited to, weight training sessions), and meetings scheduled by Player’s Team;

                           (iv) attend and play, if selected, in the League's all-star event(s);

                           (v) attend and play, if invited, in any other tours, exhibitions or activities scheduled by the League;

                          (vi) attend and participate in all mandatory programs scheduled by the League (e.g., player
                 orientations, life skill programs, player development programs, career development seminars, and any
                 and all other training and development activities as may be set by the League);



                                                                 Page 1 of 8

                                                                                                                            Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 5 of 42



                         (vii) at reasonable times, serve, solely when authorized by the League and/or a Team, as a
                spokesperson for and promoter of such Team, the XFL, its media and business partners (including, without
                limitation sponsors and advertisers) and the sport of football and devote reasonable time and efforts to
                the performance of such duties, including participation in Commercial Appearances and/or Promotional
                Appearances (as defined in Section 1(c) and 1(m) of Exhibit 1);

                        (viii) at reasonable times, commit a portion of his time to the creation, capturing, producing or
                distributing of original content for the XFL and/or its media partners (e.g., electronic imaging for video
                games) as directed by the League and/or a Team;

                        (ix) solely when authorized by the League and/or a Team, cooperate with all reasonable requests
                of the news media, media partners and any XFL media platforms, and upon the request of the XFL and/or
                a Team, consent to and be available for interviews conducted at reasonable times;

                         (x) cooperate with all reasonable requests of the XFL and/or Team for content creation and
                capture, which shall include (A) using Player social channels for cross-promotion of XFL and/or Team
                initiatives, (B) participating in fan-oriented, in-person activities (e.g., community appearances, pre- and
                post-game fan, partner and media meet-and-greet opportunities, autograph signings), (C) maintaining an
                active social media presence through each of the primary social media channels (e.g., Facebook, Twitter,
                Instagram, Snapchat, YouTube), and (D) working cooperatively with the Team and the League on posting
                social presence and tracking of performance on social media following Player receipt of training on best
                practices to satisfy this obligation;

                        (xi) upon the request of the XFL and/or Team, consent to the wearing of audio-visual devices,
                wearable technology sensors incorporating the ability to track player movement, biometrics and vital
                signs of any kind (now known or hereafter devised) during League games and/or practices (and the
                broadcast of such recording) in each case to the fullest extent permitted under applicable law, with the
                understanding that further disclosures by the XFL and/or the Player’s voluntary consent may in certain
                cases be required; and

                        (xii) comply with the terms and conditions of Section 8 (Promotion of Team and League) of the
                XFL Standard Terms and Conditions.

                 (b) The Player shall perform his duties and responsibilities at such place or places and such times as may
        be designated by the XFL (either directly or through a Team). The Player recognizes, understands and agrees that
        (i) at any time during the Term, his services may be assigned to any Team in the XFL, and (ii) he may be required
        to relocate in order to satisfactorily fulfill his duties under the Contract Documents. The Player further recognizes,
        understands and agrees that the League, in the League’s sole discretion, may assign the Player to the League’s
        Team 9.

                3. Compensation and Benefits

                (a) As full compensation for all time worked during the period commencing on January 14, 2020 and
        ending on May 31, 2020, (except as set forth in Section 8(c) of Exhibit 1), the Player shall receive a weekly salary
        in the gross amount of Two Thousand Six Hundred Thirty-One Dollars and 60/100 ($2,631.60), prorated for the

                                                             Page 2 of 8

                                                                                                                        Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 6 of 42



        actual period of employment, for an anticipated aggregate gross amount of Fifty Thousand Dollars and 00/100
        ($50,000.00) (the “Base Salary”).

                (b) All amounts set forth in subsection 3(a) above and subsection 3(e) below shall be payable less
        applicable withholding and taxes and in accordance with League policies and all applicable laws.

                 (c) For participating in the League’s and/or Team's pre-season mini-camps and training camps, the Player
        will be provided with housing and meals while attending the camps as set forth by the League.

                (d) Player will be provided with housing and meals in connection with Player’s travel to fulfill his
        obligations hereunder including football games outside of Team’s home city and shall be provided necessary
        traveling expenses in accordance with the XFL’s travel and entertainment policy to his residence if the Contract
        Documents are terminated by the League or Team. Notwithstanding the prior sentence, Player shall be
        responsible for any traveling expenses to his residence following the end of his Team’s respective Season.

                (e) Subject to Player’s compliance with all XFL rules, policies, and procedures, Player shall be eligible to
        receive certain performance bonuses, postseason bonuses, and other bonuses, as determined by the XFL from
        time to time in its sole discretion. As of the Effective Date, the Player is eligible for the following bonuses:

                        (i) Signing Bonus. Player shall receive a one-time signing bonus of One Hundred Twenty-Five
                Thousand and 00/100 Dollars ($1250,000.00) upon execution of the Contract and successful passing of a
                physical examination;

                       (ii) Game Activation Bonus. Player shall receive Five Thousand and 00/100 Dollars ($5,000.00) for
                each game during the Regular Season in which the Player is on the final Active Roster for such game; and

                        (iii) Victory Bonus. Player shall receive Two Thousand and 00/100 Dollars ($2,000.00) for each
                game during the Regular Season in which the Player is on the final Active Roster for such game and the
                Player’s then-assigned Team wins such game.

                (f) Player shall be entitled to participate in the XFL’s health insurance plan, subject to and in accordance
        with the terms and conditions of such plan and the provisions set forth in the XFL Benefits Information Guide, as
        such terms, conditions and provisions may be amended from time to time in the XFL’s sole discretion.

                (g) Neither the Player nor any person or entity acting for or in concert with the Player shall request, accept
        or otherwise receive any payments or other benefits or things of value from the XFL or any Team for the services
        hereunder except those provided in the Contract Documents, otherwise as may be required by law, or as
        otherwise described in any written program or policy that the XFL may in its sole discretion adopt or maintain.
        The XFL may suspend the Player or terminate the Contract Documents (or any portion thereof) and declare the
        Contract Documents null and void if the XFL in its sole discretion determines that the Player has violated the
        provisions of this subsection 3(g).

                 (h) Player understands and agrees that the Player’s position is exempt and not subject to federal or state
        minimum wage or overtime requirements,, that the above amounts will constitute the full compensation he will
        be paid under the Contract Documents (except for any additional compensation as expressly set forth in Section
        8(c) of Exhibit 1), and that no additional monies or royalties will be paid for the rights granted by Player to the XFL,

                                                              Page 3 of 8

                                                                                                                          Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 7 of 42



        including, but not limited to, the licensing, merchandising, and promotional rights set forth in Sections 5, 6 and 8
        of the XFL Standard Terms and Conditions attached hereto as Exhibit 1.

                4. Termination

                (a) The Contract Documents (or any portion thereof) may be terminated by the XFL at any time without
        further obligation on the part of either the XFL or Player, upon written notice to the Player, if the Player: (i) in the
        sole judgment of a physician designated by the XFL or Team, fails to pass his pre-season physical; (ii) in the sole
        opinion of League’s management, does not satisfactorily pass a background check; (iii) in the sole opinion of
        League management, fails, refuses or neglects to keep himself in first class physical condition or to obey the
        League and Team training rules; (iv) in the sole opinion of the League's management, fails to exhibit sufficient skill
        or competitive ability to qualify or to continue to qualify as a Player for the Team and/or in the XFL; (v) in the sole
        opinion of League’s management, violates the XFL’s Substance Abuse and Drug Testing Policy or otherwise uses
        drugs, alcohol or any other substance in a manner that interferes with or affects the performance of the services
        required hereunder; (vi) in the sole opinion of League’s management, fails, refuses, neglects or is unable, for any
        reason, to render his services hereunder or in any other manner materially breaches the Contract Documents,
        including but not limited to all required on- and off-field activities or services during the League Year; (vii) in the
        sole opinion of League’s management, fails, refuses or neglects to conform his personal conduct to standards of
        good citizenship, good moral character, good sportsmanship or acts in a manner that is not in the best interests
        of the League and/or Team; (viii) in the sole opinion of League’s management, fails to follow any League and/or
        Team rules, policies or procedures that have been communicated (in written form, verbally or otherwise) to the
        Player; or (ix) if for any other reason, is not assigned or reassigned to a Team.

                (b) Prior to terminating the Contract Documents, the League may, but shall not be required to, offer the
        Player to the other XFL Teams by assignment, pursuant to the League’s player allocation and waiver system to be
        determined in the League’s sole discretion. In the event that the Player is assigned pursuant to those procedures,
        the Contract Documents shall remain in full force and effect.

                (c) If the XFL terminates the Contract Documents, all obligations of the XFL to pay compensation or
        benefits hereunder shall cease on the date of termination, except that the Player shall be entitled to receive
        (provided that he has not already received), as full compensation for his services hereunder, a prorated portion
        of his Base Salary through the date of termination, and any bonus payments, promotional fees or expense
        reimbursements (if applicable) that the Player had earned prior to the date of termination that were not paid to
        the Player as of the date of termination.

                5. [Intentionally Omitted]

                6. Termination for NFL Opportunity

                If at any time after the conclusion of the 2020 championship game through May 31, 2020, Player receives
        a written offer to sign a contract with a team in the National Football League (“NFL”), the Contract Documents
        shall be terminated and the Player shall be free to play competitive football for the NFL team, provided Player
        executes a release in a form provided by the XFL relieving the XFL of all future obligations to the Player, including
        without limitation all compensation and benefits provided by the XFL. Should Player be released from the NFL
        team within the initial six (6) months of signing, Player shall notify the XFL in writing immediately following such

                                                              Page 4 of 8

                                                                                                                          Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 8 of 42



        release, in which event the XFL shall have the exclusive right to sign Player to a new XFL Standard Player Contract.
        Such exclusive right shall continue for thirty (30) days from the date of notification of such release. If no
        agreement is reached by the end of such thirty (30) day period, then the XFL shall have a right to match the
        objective financial terms (i.e., terms that are objectively and readily reducible to an exact dollar amount) of any
        third party offer for Player’s football services. Player shall notify the XFL in writing immediately following receipt
        of any such third party offer. Player shall obtain any such third party offer in a writing signed by the third party,
        and Player shall deliver such written and signed third party offer to the XFL. Such matching right shall be exercised
        by the XFL, if at all, not later than five (5) business days after XFL’s receipt of the written and signed third party
        offer. For the avoidance of doubt, nothing herein shall restrict Player from signing a contract with the NFL
        between May 31, 2020 and the time at which Player enters into a new commitment with the XFL, if applicable.

                7. Injury

                Subject to Sections 4 and 5 of the XFL Standard Terms and Conditions attached hereto as Exhibit 1, if
        Player is unable to render his services hereunder due to an injury that (i) in the sole judgment of a physician
        designated by the XFL or the Player’s assigned Team, resulted directly from his rendering playing services for an
        XFL Team or the League and does not constitute an aggravation or re-injury of a prior injury suffered by the Player
        while not performing playing services for the XFL, (ii) occurred while the Player was on an Active Roster of an XFL
        Team, and (iii) Player provided notice of such injury as required by Section 4(c) of the XFL Standard Terms and
        Conditions, then the Player shall continue to receive his Base Salary until the sooner of (A) Player passing a
        physical; and (B) the conclusion of the League Year in which his injury occurred. The Player shall not be eligible
        for any bonus payments after the date of injury (except any bonus payments that the Player earned prior to the
        date of the injury that were not paid to the Player as of the date of injury); provided however, if Player’s assigned
        Team as of the date of injury wins the championship of the League, Player shall be eligible to receive a
        championship bonus, in an amount to be determined by the League in its sole discretion.

                8. Workers’ Compensation

                (a) Unless prohibited by applicable law, any compensation paid to Player under the Contract Documents
        for a period during which Player is entitled to workers’ compensation benefits by reason of temporary total,
        permanent total, temporary partial, permanent partial disability or any variation thereof, will be deemed an
        advance payment of workers’ compensation benefits due to Player, and the League shall be entitled to be
        reimbursed the amount of such payment out of any award of workers’ compensation to which the Player is, or
        may become entitled. This reimbursement shall apply with regard to workers’ compensation claims arising out of
        any injury, whether acute or cumulative, that is the principal basis for the Player’s workers’ compensation award.

               (b) Player shall execute a copy of the Sports Player Coverage Agreement set forth on Exhibit 5 for purposes
        of workers’ compensation, as Player may be assigned, designated or relocated to perform his duties and
        responsibilities for the XFL in the State of Washington. In such event, Player agrees that any workers’
        compensation dispute or cause of action arising out of Player’s employment with the XFL shall be subject to the
        workers’ compensation laws of Texas exclusively.

              (c) Player agrees that any workers’ compensation dispute or cause of action arising out of Player’s
        employment with the XFL shall be subject to the workers’ compensation laws of Connecticut exclusively and not


                                                             Page 5 of 8

                                                                                                                        Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 9 of 42



        the workers compensation laws of any other state and shall be brought solely with the Workers Compensation
        Board (or such other government tribunal or entity that has such jurisdiction) of the State of Connecticut. .

                9. Off-Season Activities

                As more fully set forth in Section 8 of the XFL Standard Terms and Conditions attached hereto as Exhibit
        1, Player shall be required to participate in any and all Off-Season promotional games, events, activities or XFL
        Content Creation (“Promotional Activities”) if he is invited by the XFL to participate. Player shall be paid weekly
        during any week Player performs services during the Off-Season, in accordance with federal, state and local law.

                10. Exclusivity

                 The Player represents and agrees that he has extraordinary and unique skill and ability as a professional
        football player, that the services to be rendered by him hereunder cannot be replaced, that the loss of such
        services cannot be estimated with certainty and cannot fairly or adequately be compensated for in money
        damages, and that any breach by the Player of the Contract Documents will cause irreparable injury to the League
        and the Team. Therefore, it is agreed that except as set forth herein, if in the event it is alleged by the League or
        the Team that the Player is playing, attempting or threatening to play, or negotiating for the purpose of playing
        football, during the Term of the Contract Documents, for any other person, business, team, company, corporation,
        or organization, then the League, the Team and their respective assignees (in addition to any other remedies that
        may be available to them judicially or by way of arbitration) shall have the right to obtain from any court or
        arbitrator having jurisdiction such equitable relief as may be appropriate, including a decree enjoining the Player
        from any such further breach of the Contract Documents, and enjoining the Player from playing football for any
        other person, business, team, company, corporation, or organization or performing other services for any football
        league or team during the Term. The Player agrees that the Team may at any time assign such right to the League
        for the enforcement thereof. In any suit, action, or arbitration proceeding brought to obtain such equitable relief,
        the Player does hereby waive his right, if any, to trial by jury, and does hereby waive his right, if any, to interpose
        any counterclaim or set-off for any cause whatever, and acknowledges that any counterclaim or set-off may only
        be pursued in arbitration as provided in Section 11.

                11. Governing Law

                 The Contract Documents are made under and shall be governed by the laws of the State of Connecticut.
        The XFL and the Player agree that, to the fullest extent permitted under the Federal Arbitration Act and other
        applicable law, the law of Connecticut shall govern any disputes between them, regardless of whether Connecticut
        choice of law principles would dictate that the law of another state would apply; provided however that, (a) if the
        Player primarily resides and works in California, then either the XFL or the Player may choose to instead have any
        controversy between them that arises in California governed by California law, and (b) if the Player is Washington-
        based, then the Player shall be entitled to all applicable protections and benefits of Washington House Bill 1450,
        signed May 8, 2019, as ultimately codified in Title 49 RCW, in any dispute arising out of Section 10 of the XFL
        Standard Terms and Conditions. The XFL and Player agree that the the XFL’s headquarters is located in Connecticut
        and is a reasonable basis for this choice of law provision. In the event there is any claim, dispute, or other matter
        in question arising out of or relating in any way to the Contract Documents or the performance thereunder, it shall
        be submitted for binding arbitration in accordance with the terms of the Arbitration Agreement, Class Action
        Waiver and Acknowledgement Form set forth in Exhibit 2 attached to this Contract. This provision of this Section
                                                              Page 6 of 8

                                                                                                                         Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 10 of 42



        11 shall be specifically enforceable; and each of the XFL and Player consents to jurisdiction of an arbitrator in
        Connecticut for purposes of any other party seeking or securing any legal and/or equitable relief; provided
        however that, if the Player primarily resides and works in California, then either the XFL or the Player may choose
        to instead have any claim between them that arises in California adjudicated by an arbitrator in Los Angeles,
        California. This Section 11 shall survive termination or expiration of the Contract Documents.

                12. Severability

                Any provision hereof found to be void or unenforceable will not affect the validity or enforceability of any
        other provisions of the Contract Documents.

                13. Execution in Counterparts

               The Contract Documents may be executed by electronic means (e.g. PDF or DocuSign) and in counterparts,
        which, when signed by both the League and the Player, shall constitute a binding agreement. Electronic
        counterparts shall have the same effect as an original in all respects.

                14. Other

               Player acknowledges that before executing the Contract Documents, he read the Contract Documents
        and was given the opportunity to seek advice from his counsel and/or his representative.



                                              SIGNATURES ON THE FOLLOWING PAGE




                                                             Page 7 of 8

                                                                                                                      Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 11 of 42



                IN WITNESS WHEREOF, the undersigned have executed this Contract as of the last date set forth below.


                                                                           Alpha Entertainment LLC



        Player Signature                                                   League Signature
         Antonio Callaway                                                   Oliver Luck         Commissioner

        Player Name                                                        League Executive Name & Title

         981 NW 202 St                                                     XFL
                                                                           1266 East Main St.
                                                                           Stamford, CT 06902
         Miami, FL 33167
        Player Address
         7866135490
                                                                           (203)
        Telephone Number
        1/16/2020                                                          1/23/2020

        Date                                                               Date
         Texas                                                             Connecticut
        Print the State of Execution                                       Print the State of Execution




                                                             Page 8 of 8

                                                                                                                Tier 1
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 12 of 42



                                                             EXHIBIT 1

                                             XFL STANDARD TERMS AND CONDITIONS

                     1. Definitions

                     In this Contract:

                    (a) “Active Roster” means, at a specified time, those Players assigned to a Team who are placed
            on such Team's active roster list.

                     (b) “Affiliate” means any entity or person that is an investor or shareholder in the XFL.

                   (c) “Commercial Appearance” means an appearance by a Player on behalf of a sponsor, partners,
            vendors or licensee of the XFL.

                    (d) “Content Creation” means content captured by the XFL and/or a Team media team or League
            licensees, sponsors or partners, including, but not limited to interviews, workouts, community relations
            appearances, partner events and/or Player profile features.

                    (e) “Injured Reserve List” means, at a specified time, those Players assigned to a Team who are
            placed on such Team's injured reserve list.

                    (f) “League Year” means the annual period beginning June 1 of one calendar year through and
            including May 31 of the following calendar year, and will be designated by the year in which the Season
            is played (e.g., 2020 League Year shall mean the period June 1, 2019 through May 31, 2020).

                    (g) “New Intellectual Property” means the intellectual property identified in Section 5(g) of the
            XFL Standard Terms and Conditions.

                    (h) “Off-Season” means the period beginning on the day following the XFL championship game
            and ending on the first day of training camp for the following Season. For purposes of the 2020 League
            Year, “Off-Season” shall also include the period of time beginning on the date of execution of the Contract
            Documents through the first day of the League mini-camps in December 2019.

                    (i) “Original Intellectual Property” means the intellectual property identified in Section 5(f) of
            the XFL Standard Terms and Conditions.

                     (j) “Practice Squad” means, at a specified time, those Players assigned to a Team's practice squad.

                    (k) “Pre-Season” means the period beginning on the first day of training camp and ending on the
            day prior to the first day of an XFL Season.

                    (l) “Post-Season” means the period beginning on the first day following the Regular Season and
            ending the day after the League championship game.

                     (m) “Promotional Appearance” means an appearance by the Player that is intended to promote:
            (a) a Team or multiple Teams, the XFL, XFL players, Affiliates, XFL and/or Team corporate, community and
            other civic partners, and/or the sport of football; (b) any XFL Competition or any other game or
            competition in which a Team or group of XFL players participates; or (c) any telecast or broadcast of such
            game or competition.


            Page 1 of 12
                                                                                                            Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 13 of 42



                    (n) “Recordings” means the recordings identified in Section 5(b) of the XFL Standard Terms and
            Conditions.

                    (o) “Regular Season” or “XFL Regular Season” means, with respect to any Season, the period
            beginning on the first day and ending on the last day of any regularly scheduled (as opposed to Pre-Season
            or Post-Season) competitions between XFL Teams.

                   (p) “Regular Season Roster” means those Players assigned to a Team who are either on the
            Team's Active Roster or Injured Reserve List.

                    (q) “Season” or “XFL Season” means the period beginning on the first day and ending on the last
            day of any scheduled competitions between XFL Teams, including the Pre-Season, Regular Season and
            Post-Season.

                     (r) “Team” means one of the XFL’s teams.

                    (s) “XFL Competition” means all XFL games (including Pre-Season, Regular Season and Post-
            Season games), all-star games, skills competitions, and any tour or exhibition scheduled by the XFL during
            the Season.

                    (t) “XFL Event” means all XFL Competitions, practices, scrimmages, official Team or League events,
            press conferences, interviews, and Team, League or Affiliate Promotional Appearances and Commercial
            Appearances (and events related to such appearances).

                    (u) “XFL Substance Abuse and Drug Testing Policy” means the XFL Substance Abuse and Drug
            Testing Policy, as may be amended from time to time in the sole discretion of the XFL, and which will be
            available for review at the XFL League office and at the office of each Team.

            2. Player Representations and Warranties

            The Player represents, warrants, covenants, and agrees as follows:

            (a) that he is not obligated to play football in or for any entity other than the XFL during the Term of the
            Contract Documents;

            (b) that he is free to enter into and perform under the Contract Documents in accordance with their terms
            and, by doing so, he is not violating (and will not violate) any other agreement to which he is a party or by
            which he is bound;

            (c) that as of the date of his execution of the Contract Documents he is mentally and physically able to
            perform the services hereunder;

            (d) that he has disclosed and submitted all sponsorship and licensing agreements to which he is a party in
            existence as of the date of his execution of the Contract Documents, and that copies of all such pre-
            existing agreements (or affidavits executed by the Player or his representative summarizing such pre-
            existing agreements, including all material terms) to the reasonable satisfaction of the XFL are attached
            to the Contract Documents as Exhibit 3; and

            (e) that the participation and activities required by Player in connection with providing football-related
            services to the League and Team may be dangerous and may involve the risk of serious bodily injury,
            including without limitation the risk of head injuries.

            Page 2 of 12
                                                                                                            Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 14 of 42



            3. Player Conduct

            (a) The Player agrees that he must at all times conform his conduct to the highest standards of good
            citizenship, good moral character, and good sportsmanship and must not do anything disrespectful to or
            otherwise detrimental or prejudicial to the best interests of the XFL, its Affilates, his Team, or the sport of
            football. Without limiting the foregoing, the Player also agrees that he will (i) at all times comply with all
            terms and provisions of the Contract Documents, (ii) comply with all policies, rules and regulations
            promulgated by the League and his Team (whether communicated in writing, verbally or otherwise
            reasonably communicated to Player), (iii) comply with all applicable federal, state, and local laws, and (iv)
            be properly attired and present a professional appearance when in public (including, but not limited to,
            all player appearances, travel days, and travel to and from the stadium).

            (b) In addition to any other rights it has under the Contract Documents, the XFL (and/or the Team) may
            impose discipline on the Player for any act or omission that fails to conform to the requirements set forth
            in Section 3(a) above. Such discipline may include suspensions and/or the termination of the Contract
            Documents (or any portion thereof). The findings and decisions of the XFL in this regard are final, binding
            and unappealable.

            (c) Without limiting Section 3(a) and (b) above, the Player specifically acknowledges that if the XFL, in its
            sole discretion, finds that the Player: (i) has offered, agreed, conspired, aided, been compensated for or
            attempted to cause any XFL Competition to result or be played otherwise than on its merits; (ii) has failed
            to disclose to the XFL or a Team official any information that the Player may possess concerning any
            attempt by any person or entity to give or receive money or anything of value to fix, throw or otherwise
            affect the outcome, score or any other aspect of any XFL Competition other than on its merits; (iii) has
            wagered (directly or indirectly), or has offered or attempted to wager, money or anything of value on the
            outcome, score, or any other aspect of any XFL Competition; (iv) has made statements or engaged in
            conduct that, in the sole discretion of the XFL, is disrespectful to or otherwise detrimental or prejudicial
            to the best interests of the Team, the XFL, its Affiliates or the sport of football; (v) violates the XFL's
            Substance Abuse and Drug Testing Policy; or (vi) has entered into or attempted to enter into a contract,
            understanding, or arrangement of any kind, whether expressed or implied, to share any other
            compensation received from the XFL, with a player or coach of another XFL Team, or has shared any
            compensation received from the XFL with a player or coach of another XFL Team, the Player shall, in the
            sole discretion of the XFL, be subject to suspension, termination of the Contract Documents (or any
            portion thereof) and/or dismissal and disqualification from any further association with the XFL. The
            findings and decisions of the XFL in this regard are final, binding and unappealable.

            (d) If the Player is suspended for any full workweek(s) while on a Regular Season Roster as set forth in the
            Contract Documents, the suspension shall , to the fullest extent consistent with salary basis requirements
            of the Fair Labor Standards Act and applicable state law, be unpaid during such full workweek(s).

            4. Physical Condition, Medical Examinations, Injuries

            (a) Both (i) before performing any job duties under the Contract Documents and (ii) upon the request of
            the XFL or Team, during the Season, upon the conclusion of the Season, and/or any other time required
            by the XFL (provided that such request is job-related and consistent with business necessity), the Player
            shall submit to a complete medical examination by a physician designated by the XFL or the Team (the



            Page 3 of 12
                                                                                                             Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 15 of 42



            “Physician”) and shall answer completely and truthfully all questions asked of him with respect to his
            physical and mental condition.

            (b) In addition to any other rights it has under the Contract Documents, if the Physician determines that
            the Player is not (with or without reasonable accommodation) completely and unqualifiedly fit to perform
            all essential football-related services required of the Player under the Contract Documents (unless such
            condition in the sole judgment of the Physician results from an injury sustained by the Player as a direct
            result of participating in any football practice or game for the Team during the Season while on the Team's
            Active Roster), the XFL shall have the right, in its sole discretion and to the fullest extent permitted under
            applicable law, to terminate the Contract Documents or suspend the Player (and any suspension covering
            a full workweek will be without pay during such workweek) until such time as, in the sole judgment of the
            Physician, the Player is in sufficiently good physical condition to play skilled football.

            (c) The Player (or his authorized representative) agrees to notify his Team's coach, trainer or physician of
            any illness, injury or condition contracted or suffered by him that may impair or otherwise affect his ability
            to play skilled football no later than twenty-four (24) hours after the Player's first awareness of such
            illness, injury or condition.

            (d) Should the Player suffer an injury or illness that may impair or otherwise affect his ability to play skilled
            football during the Term of the Contract Documents, he shall submit to a medical examination and
            treatment by a physician designated and/or approved in writing by the XFL or the Team. Such examination
            and treatment when made at the request of the XFL or the Team shall be paid for by the XFL or the Team,
            unless such examination and/or treatment is made necessary by some act, omission or conduct of the
            Player contrary to the terms of the Contract Documents.

            (e) Whenever the Player is examined or treated by a physician or other medical personnel at the request
            of the XFL or Team, the Player consents to and authorizes the release by such physician or other medical
            personnel to the XFL and Team of his medical records and any other information to the extent such
            records and information pertain to his ability to play skilled football, and hereby waives any privilege or
            confidentiality that may otherwise attach to such records and information. The Player agrees to take
            whatever steps are necessary (including providing a release or waiver to such physician or other medical
            personnel) to effectuate the release of his medical information.

            (f) The Player agrees that he may be subject to discipline, including, but not limited to, suspensions, or
            termination of the Contract Documents (or any portion thereof), if, without reasonable justification, he
            misses any required medical appointment or fails to follow rehabilitation and/or treatment instructions
            from the Physician or any other physician, trainer or medical personnel designated and/or approved in
            writing by the XFL or the Team.

            (g) If the Player is injured while performing playing services in any XFL Competition or during any Team
            practice, training or conditioning session and reports that injury to such Team in accordance with Section
            4(c) above, the XFL shall pay the Player's reasonable hospitalization and medical expenses necessarily
            incurred as a direct result of the injury, provided that the hospital and physicians are selected by the XFL
            (or, if selected by the Player, approved in advance in writing by the XFL). Notwithstanding the foregoing,
            the Player may seek a second medical opinion consistent with the requirements of the League's Second
            Medical Opinion Policy (as may be updated from time to time in League's sole discretion). The XFL’s
            obligation under this subsection shall be reduced by any applicable workers' compensation insurance

            Page 4 of 12
                                                                                                               Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 16 of 42



            (which, to the extent permitted by law, shall be deemed as having been assigned to the XFL) and any
            insurance paid or payable to the Player by reason of such injury.

            (h) If, following the commencement of the XFL Season, the Player, in the sole judgment of the Physician,
            is injured as a direct result of rendering playing services for an XFL Team and rendered unfit to play skilled
            football, and provided that: (i) the Player was on the Active Roster of an XFL Team at the time of the injury;
            (i) notice of such injury was given by the Player as required by Section 4(c) above; and (iii) in the sole
            judgment of the Physician the injury does not constitute an aggravation or re-injury of a prior injury
            suffered by the Player while not performing playing services for the XFL during the Season, the Player shall
            continue to receive his Base Salary, for so long as such unfitness continues, but in no event beyond the
            conclusion of the League Year in which his injury occurred. For purposes of the immediately preceding
            sentence, a Player whose disability resulted from an injury occurring while assigned to his Team's Active
            Roster will be paid his Base Salary as if he remained on the Team's Active Roster. The Player shall not be
            eligible for any bonus payments after the date the Player is determined unfit to render football-related
            services (except any bonus payments that the Player had earned prior to the date that he was determined
            unfit that were not paid by that date) for so long as such unfitness continues.

            (i) The Player hereby agrees to cooperate with the XFL regarding all insurance matters, including, but not
            limited to, required medical evaluations and workers’ compensation claim requirements.

            (j) The Player hereby agrees to comply with the XFL Substance Abuse and Drug Testing Policy and explicitly
            agrees to all of the provisions thereof (including, but not limited to, those relating to testing).

            5. Intellectual Property

            (a) The Player irrevocably grants to the XFL and its Affiliates, representatives, licensees, media partners,
            sponsors, business partners, successors and assigns the exclusive right to, or to authorize others to,
            broadcast, cable cast, internet cast, or otherwise distribute, display, perform, or transmit the games,
            practices, appearances, Promotional Activities, or other activities, including the Player's appearance and
            performance therein, live or substantially simultaneously with their occurrence via any manner or
            medium now or hereafter known or devised, including but not limited to radio, television (broadcast,
            cable, satellite, or otherwise, including without limitation free, cable, pay cable, closed circuit, and pay-
            per-view television), the internet, digital media, and computer networks.

            (b) The Player irrevocably grants to the XFL and its Affiliates, representatives, licensees, media partners,
            sponsors, business partners, successors and assigns the exclusive right to, or to authorize others to, film,
            video tape, audio tape, photograph, or otherwise record, by any media now known or hereafter created,
            the Player, his appearance and performance during and in connection with the games, practices,
            appearances, XFL Events, Promotional Activities, or at any other time. The recordings identified in this
            section will herein be referred to individually as a “Recording” and collectively as the “Recordings.”

            (c) The Player irrevocably grants to the XFL and its Affiliates, representatives, licensees, media partners,
            sponsors, business partners, successors and assigns the exclusive right to, or to authorize others to,
            reproduce, manufacture, sell, distribute, make derivative works from, create compilations and collections
            containing, display, perform, transmit, cast, publish, republish, copy, print, reprint, or otherwise use or
            exploit the Recordings any number of times in whole or in part, with the right to edit or modify, in any
            manner or medium now or hereafter known or developed including but not limited to audio and video


            Page 5 of 12
                                                                                                             Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 17 of 42



            tapes and discs, DVDs, radio, television (broadcast, cable or otherwise, including without limitation free,
            cable, pay cable, closed circuit, and pay-per-view television), the internet, digital medium, and computer
            networks, and in advertising and promotion of such uses and for purposes of trade. The XFL shall not be
            obligated to use any Recording.

            (d) The XFL shall solely and exclusively own in perpetuity all worldwide right, title, and interest in and to
            the Recordings. Included in such ownership rights of the Recordings by the XFL shall be the right of
            production, manufacture, recordation, reproduction, performance, and exhibition in any manner and by
            any art, device, or method, now known or hereafter devised, including without limitation radio, television,
            on the internet, on audio or video tapes or discs, DVDs and the right to add to, subtract from, change,
            arrange, revise, adapt, rearrange, repackage, create derivative works of, create compilations and
            collections containing, translate into any and all languages, change the sequence, change the characters
            and the descriptions thereof, change the title of the same, record and photograph the same with or
            without sound (including spoken words, dialogue and music synchronously recorded), to vend, copy and
            publish the same, and to do any other activity consistent with ownership of copyright, trademark, patent,
            right of publicity, or other proprietary rights, as the XFL may desire in its sole discretion.

            (e) The Player hereby agrees that he is an employee of the XFL and that all works, including the Recordings
            and any of the Player's contributions to the Recordings, that are the subject matter of the Contract
            Documents are prepared within the scope of his employment and as such are works made for hire under
            17 U.S.C. § 101(1), or that the Player's works, including the Recordings and any of the Player's
            contributions to the Recordings, that are the subject matter of the Contract Documents are specially
            ordered or commissioned by the XFL and as such are works made for hire under 17 U.S.C. § 101 (2).

            (f) The Player acknowledges and agrees that, as of the date of the Contract Documents, all service marks,
            trademarks and any and all other distinctive and identifying features under which the Player claims any
            rights, including but not limited to the Player's legal name, nickname, likeness, personality, voice,
            signature, trade dress, gimmicks, gestures, routines, themes, tattoos or other discernible physical
            attributes which are owned by the Player or in which the Player has any rights anywhere in the world
            (collectively, the “Original Intellectual Property”) have been identified and described in Exhibit 4 of the
            Contract Documents. Except as specifically set forth in Exhibit 4, the Player represents and warrants that
            as of the date of execution of the Contract Documents, the Player owns solely and exclusively any and all
            rights to the Original Intellectual Property and shall indemnify the XFL, its Teams, Affiliates, employees,
            representatives, licensees, media partners, sponsors, business partners, successors and assigns against
            any and all liabilities, costs and expenses resulting from a claim of ownership of the Original Intellectual
            Property by any person or entity and/or the breach of any of the representations or warranties made by
            the Player under the Contract Documents. The Player hereby assigns to the XFL, for the Term of the
            Contract Documents, all worldwide right, title and interest in and to the Player's Original Intellectual
            Property, including, but not limited to, the right to license, reproduce, manipulate, promote, expose,
            exploit and otherwise use the Original Intellectual Property anywhere in the world in any commercial
            manner, media, art form, method or device now known or hereinafter discovered. Upon the termination
            or expiration of the Contract Documents, all rights in and to the Original Intellectual Property shall revert
            to the Player, except that the XFL, its Teams, Affiliates, licensees, sublicensees, media partners, sponsors,
            business partners, successors and assigns may continue to exploit any and all materials, products, goods,
            merchandise and other items incorporating the Original Intellectual Property made before such
            termination or expiration, until all such materials, products, goods and merchandise are sold off, and shall

            Page 6 of 12
                                                                                                            Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 18 of 42



            have fair use rights with respect to the use of Player’s Original Intellectual Property in connection with the
            XFL’s exploitation of the Recordings and other copyrighted works depicting Player or any of his
            performances.

            (g) Except the Original Intellectual Property described in Section 5(f) above, the XFL shall solely and
            exclusively own in perpetuity all worldwide right, title and interest in and to any products, results,
            proceeds, service marks, trademarks, copyrights, patent rights, right of publicity, character rights, Player
            attributes and identifying features (including, but not limited to, nicknames, character names, likeness,
            personality, persona, sayings, expressions, quotes, character, caricature, voice, signature, statistics,
            performance, props, trade dress, gestures, routines, themes, incidents, dialogue, actions, gags,
            accessories, domain names and inventions), data collected from all wearable technology sensors and
            other items of tangible or intangible property (whether written, composed, submitted, added,
            improvised, created and/or used by or associated with the Player) that arise out of or are associated with
            the performance of services under the Contract Documents (collectively the “New Intellectual Property”).

            (h) The Player hereby sells, assigns, and transfers over to the XFL, its successors, and assigns, all right, title,
            and interest in and to the Recordings, the New Intellectual Property, and any other results, products, and
            proceeds arising out of the Player's services rendered hereunder, throughout the universe, in perpetuity,
            for all uses and purposes whether now known or hereafter created, without reservation, conditions or
            limitations, and no right of any kind, nature or description is reserved by the Player. The XFL’s acquisition
            hereunder shall also include a waiver by the Player of any and all rights generally known as the “moral
            rights of authors” in any Recordings or other works. All of the rights granted or agreed to be granted
            hereunder shall vest in the XFL immediately and shall survive termination or expiration of the Contract
            Documents, and the XFL shall have the exclusive right, even to the exclusion of the Player, to assign,
            license, sublicense, reproduce, promote, expose, exploit and otherwise use the rights in any commercial
            manner, whether now known or hereinafter discovered, regardless of whether such rights are exercised
            during or after the Term of the Contract Documents, and notwithstanding the expiration or termination
            of the Contract Documents for any reason. The Player acknowledges receipt of the following statutory
            limitations on provisions requiring the Player to assign inventions to the XFL if the Player is employed by
            the XFL in California or Washington.

                     (1) California – In accordance with Section 2872 of the California Labor Code, the Contract
                     Documents do not apply to inventions that the Player developed entirely on his own time without
                     using the League’s or Team’s equipment, supplies, facilities, or trade secret information except
                     for those inventions that either (a) relate at the time of conception or reduction to practice of the
                     invention to the League’s or Team’s business, or actual or demonstrably anticipated research or
                     development of the League or Team; or (b) result from any work performed by the Player for the
                     League or Team.

                     (2) Washington – In accordance with RCW 49.44.140, the Contract Documents do not apply to an
                     invention for which no equipment, supplies, facility, or trade secret information of the League or
                     Team was used and which was developed entirely on the Player’s own time, unless (a) the
                     invention relates (i) directly to the business of the League or Team, (ii) to the League’s or Team’s
                     actual or demonstrably anticipated research or development, or (b) the invention results from
                     any work performed by the Player for the League or Team.



            Page 7 of 12
                                                                                                                 Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 19 of 42



            (i) The Player agrees to cooperate fully and in good faith with the XFL for the purpose of securing and
            preserving the XFL's rights in and to the Recordings, Original Intellectual Property and New Intellectual
            Property. The Player acknowledges and hereby grants to the XFL the exclusive worldwide right during the
            Term of the Contract Documents (with respect to Original Intellectual Property) and in perpetuity (with
            respect to New Intellectual Property and Recordings) to apply for and obtain trademarks, service marks,
            copyrights and other registrations throughout the world in the XFL's name and/or on behalf of the XFL's
            designee. At the XFL's expense and request, the XFL and Player shall take such steps, as the XFL deems
            necessary, for any registration, litigation or other proceeding, to protect the XFL's rights in the Original
            Intellectual Property, New Intellectual Property, Recordings, or any derivatives or uses thereof.

            (j) The Player and the XFL agree wherever in the Contract Documents the term “Recording” or terms of
            similar tenor are used, such terms shall be conclusively deemed and construed to include the present and
            future developments of the sports, motion picture, television, radio, internet, video tape, videodisc,
            computer, electronics, telephone, and recording industries, including but not limited to motion pictures,
            video tape, audio tape, television, radio, internet, any and all kinds of electronic and other interactive
            uses, audio or video discs, CD-ROMs, DVDs, interactive multimedia devices, computer discs, and similar
            uses, whether now known or unknown or hereafter invented, and their accompanying devices which
            reproduce visual images and words, music and/or other sounds in synchronization with, in
            accompaniment of, or supplementary to visual images.

            (k) The XFL and its Teams, Affiliates, representatives, licensees, media partners, sponsors, business
            partners, successors and assigns shall have the right in perpetuity to use and display the Original
            Intellectual Property and New Intellectual Property and/or other identifying features of the Player for and
            in connection with the sale, use, advertising, publicity, and exploitation of the Recordings. The exhibition
            of the Recording by any media, even though a part of or in connection with a commercially sponsored
            program, shall not be deemed an endorsement of any nature.

            (I) The Player expressly releases the XFL from and against any and all claims that the Player has or may
            have for invasion of privacy or publicity, defamation, trademark, service mark, or trade dress infringement
            or dilution, unfair competition, copyright infringement, unjust enrichment, quantum meruit, or any other
            state law or federal right, or any other cause of action arising out of the use of the Recordings, Original
            Intellectual Property, or New Intellectual Property by the XFL or its Teams, Affiliates, representatives,
            licensees, media partners, sponsors, business partners, successors and assigns under the Contract
            Documents.

            6. Merchandising

            (a) The Player hereby grants exclusively during the Term of the Contract Documents to the XFL the
            worldwide right to solicit, negotiate, and enter into contracts for and on behalf of the Player for the
            exploitation of publicity, merchandising, commercial tie-up, publishing, personal appearance, performing
            in non-football events, and endorsement rights of the Player. The Player hereby grants to the XFL the
            exclusive worldwide right and license to use, and to license others to use, the Recordings and to use and
            simulate, and license others to use and simulate, the Original Intellectual Property and New Intellectual
            Property and/or other identifying features of the Player on or in connection with products or services
            produced by the XFL or its licensees or in and in connection with any merchandising, licensing programs,
            publishing endeavors, or commercial activities whatsoever in which the XFL or its licensees may be or
            become engaged. The Player hereby agrees that the XFL shall have the exclusive right (i) during the Term

            Page 8 of 12
                                                                                                           Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 20 of 42



            of the Contract Documents and thereafter, as provided in Section 5(f) above, to use the Original
            Intellectual Property and (ii) in perpetuity, to use the New Intellectual Property, in connection with the
            manufacture, production, reproduction, reissuance, manipulation, reconfiguration, broadcast,
            rebroadcast, distribution, sale, and other commercial exploitation in any manner, now known or
            hereinafter discovered, of any and all materials, goods, merchandise and other items incorporating the
            Original Intellectual Property or New Intellectual Property. As to all such materials, goods, merchandise
            or items created, developed, produced and/or distributed during the Term of the Contract Documents
            using the Original Intellectual Property, subject to Section 5(f) above, the XFL shall have the exclusive right
            to sell and exploit such materials, goods and merchandise until the sell-off of same. As to all such
            materials, goods, merchandise or items using the New Intellectual Property, the XFL shall have the
            exclusive right, in perpetuity, to sell and exploit same forever.

            (b) The Player agrees that the grant of rights set forth in Section 6(a) above is exclusive to the XFL, even
            to the exclusion of the Player, and that such grant is a condition of the XFL’s employment of the Player
            and is necessary for the XFL to operate as a viable football league. The XFL shall own all copyrights and
            trademarks in any and all such materials, goods, merchandise and items and shall be entitled to obtain
            copyright, trademark, service mark or other registrations in the XFL's name or on behalf of its designee.
            The Player agrees to provide all reasonable assistance to the XFL in obtaining such copyright, trademark,
            service mark or other registrations.

            7. Uniforms and Equipment

            Except as otherwise set forth by the League, the Player agrees that he will only wear footwear, apparel
            and equipment (including, without limitation, helmets, jerseys, pants, socks, arm and wristbands,
            headbands, bandanas, athletic shoes, jackets and pads) supplied by the Team or League for all XFL Events
            and shall not alter the appearance of such apparel, footwear or equipment, or cover any name, logo,
            symbol or emblem on such apparel, footwear or equipment. The Player may not wear or display the logo,
            name, color, marks, design, or other identification of any commercial, promotional, charitable company,
            product or service at XFL Events other than those contained on the footwear, apparel and equipment
            supplied by the Team or League, including, but not limited to on his body, in his hair or otherwise.

            8. Promotion of Team and League

            (a) The Player agrees that in order for the XFL to operate a viable football league, it may be necessary to
            promote the Player and the XFL in an amount and to an extent that may be considered greater than the
            promotion of players, teams, and leagues in other sports or sport leagues. The Player agrees that his
            participation in such heightened promotion of the Player and the XFL and/or Team(s) is a condition of the
            XFL’s employment of the Player and that the necessity of such heightened promotion will be taken into
            account when considering what is reasonable under the Contract Documents.

            (b) The Player agrees to make himself available for Content Creation and Promotional Appearances for
            the XFL, the Team, their respective partners, sponsors and Affiliates during the Season as reasonably
            requested by the League or Team in their sole discretion. These Promotional Appearances may include,
            but shall not be limited to, award shows, public service, community relation or charitable announcements,
            clinics, autograph signing sessions, meet-and-greet sessions, retail and/or restaurant appearances, or
            hospitality or promotional events involving or relating to XFL Competitions. The Promotional Appearances
            may be in the Player’s Team market or another location designated by the League or Team and may be

            Page 9 of 12
                                                                                                              Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 21 of 42



            combined to include multiple appearances in one request. Any such Content Creation and/or Promotional
            Appearances will be upon reasonable notice to the Player. There shall be no additional compensation for
            such Content Creation or Promotional Appearances.

            (c) The Player agrees to make himself available for Content Creation and up to six (6) Promotional
            Appearances for the XFL, Player’s Team, their respective partners, sponsors and Affiliates during the Off-
            Season when Player is not earning a weekly salary from the XFL. Any such Off-Season Promotional
            Appearances will be upon reasonable notice to the Player and will be at times and locations as determined
            by the League and/or the Team; provided, that should the Player have a bonafide conflict and/or
            extenuating circumstances that inhibit his ability to participate in such Off-Season Promotional
            Appearance, the Player shall provide the League and/or Team with information related to such conflict or
            circumstances and if in the reasonable determination of the League and/or Team the Player has a genuine
            conflict for the Off-Season Promotional Appearance(s), then the parties will work in good faith to resolve
            such conflict. The Off-Season Promotional Appearances may be in the Player’s Team market or another
            location designated by the League or Team and may be combined to include multiple Off-Season
            Promotional Appearances in one request. For each such Off-Season Promotional Appearance requested
            by the League or Team, the Player shall be paid a gross amount of One Thousand Forty Dollars and 00/100
            ($1,040.00), payable less applicable withholding and taxes and in accordance with League policies and
            applicable laws. The League or Player’s Team shall pay for travel to and from the location of each
            Promotional Appearance subject to the League’s travel and entertainment policy, as may be amended
            from time to time at the League’s sole discretion. The League or Player’s Team may request Player to
            attend Off-Season Promotional Appearances above the six (6) allotted above, in which case Player may
            decide to participate in such additional Off-Season Promotional Appearance(s) at his sole discretion, and
            the fee for participation shall be the same as stated above in this subsection (c).

            (d) The Player hereby authorizes the XFL, the Teams, their respective partners, any of the League’s
            Affiliates, licensees, media partners, sponsors, business partners or assignees to use the Old Intellectual
            Property and New Intellectual Property and/or other identifying features of the Player, and to use the
            Recordings and any pictures, images, drawings, and/or sound recordings of the Player, no matter by whom
            taken, in any manner for publicity, advertising, or promotion of the XFL or any of its Teams, including but
            not limited to in newspapers, magazines, trading cards, game programs and roster manuals, posters and
            handbills, television and radio, video games, on the internet, motion pictures and any other publicity and
            advertising media. The rights in any Recordings, pictures, images, drawings and sound recordings shall
            belong to the XFL in perpetuity.

            (e) During the Term of the Contract Documents the Player will not make public appearances, participate
            in radio or television programs, write or sponsor digital, newspaper or magazine articles, sponsor
            commercial products, or engage in any promotional, advertising, sponsorship or related activity for any
            entity or purpose that would in the sole opinion of the XFL be detrimental to the reputation, integrity or
            image of the XFL, its Teams, media partners, sponsors, business partners, licensees or Affiliates. The
            Player may not use any logo, trademark and/or copyright of the XFL for any purpose without the prior
            written consent of the XFL.

            9. Hazardous Activity and Other Sports

            The Player and the XFL acknowledge and agree that the Player's participation in other sports or hazardous
            activities may impair or destroy his ability and skill as a football player. Accordingly, the Player agrees that

            Page 10 of 12
                                                                                                               Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 22 of 42



            he will not, without the written consent of the League and the Team, engage in any sport or activity that
            may endanger his health and safety (including, but not limited to, motorcycling, auto racing, sky-diving,
            bungee-jumping, hang-gliding, skateboarding, in-line skating, skiing, snowboarding, boxing, wrestling,
            soccer, baseball, basketball, field or ice hockey, extreme sports, football (other than pursuant to the
            Contract Documents) or lacrosse).

            10. Unique Skills

            The Player represents and agrees that he has extraordinary and unique skill and ability as a football player,
            that the services to be rendered by him under the Contract Documents cannot be replaced or the loss
            thereof adequately compensated for in money damages, and that any breach by the Player of the Contract
            Documents will cause irreparable injury to the XFL and to its Teams and assignees. Therefore, except as
            otherwise provided in the Contract Documents, if it is alleged by the XFL that: (i) the Player is playing,
            attempting or threatening to play, or negotiating for the purpose of playing football for any other person,
            firm or organization (a “Third Party”) during the Term of the Contract Documents; (ii) negotiating or
            attempting to negotiate a contract that may preclude the Player from playing for the XFL during the Term
            of the Contract Documents; or (iii) the Player has agreed or has entered into a contract that may preclude
            Player from playing for the XFL during the Term of the Contract Documents, then, in each case to the
            fullest extent allowed under applicable law, the XFL, its representatives, successors or its assignees (in
            addition to any other remedies that may be available to them under the Contract Documents or applicable
            law) shall have the right to obtain from any court or arbitrator having jurisdiction such equitable relief as
            may be appropriate, including a decree enjoining the Player from playing football for any third party
            during the Term of the Contract Documents, without the necessity of posting a bond or other security or
            proving actual damages. In any suit, action, or arbitration proceeding brought to obtain such relief, the
            Player hereby waives his right, if any, to trial by jury, and, to the maximum extent permitted by applicable
            law, waives his right, if any, to interpose any counterclaim or set-off for any cause whatsoever.

            11. Dispute Resolution

            The XFL and Player agree that all disputes, claims or controversies between the Player and the XFL relating
            to or arising out of the Player's employment or termination of employment (including, but not limited to,
            disputes relating to compensation, benefits, bonuses, discipline, or the termination of the Contract
            Documents) that either the XFL or the League otherwise could have attempted to resolve in state or
            federal court or in another governmental dispute resolution forum shall be resolved solely and exclusively
            in accordance with the terms of the Arbitration Agreement, Class Action Waiver and Acknowledgment
            Form set forth in Exhibit 2. In the event of an alleged default by the League in the payments to the Player
            provided for in the Contract Documents, or in the event of an alleged failure by the League to perform
            any other material obligation that it has agreed to perform hereunder, the Player shall notify the League
            in writing of the facts constituting such alleged default or alleged failure. If the League shall not cause such
            alleged default or alleged failure to be remedied within ten (10) business days after receipt of such written
            notice, the Player shall have the right to submit the dispute to arbitration in accordance with the
            provisions of the Arbitration Agreement, Class Action Waiver and Acknowledgement Form. If, as a result
            of such arbitration, an award issues in favor of the Player, and if the League does not comply with such
            award within ten (10) business days of its receipt (unless such award has been stayed or reversed by
            appropriate legal process), the Player shall have the right, by a further written notice to the League, to
            terminate the Contract Documents.


            Page 11 of 12
                                                                                                              Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 23 of 42



            12. Notices

            All notices, consents, approvals, requests and other communications given or required to be given
            pursuant to the Contract Documents (the “Notices”) shall be given in writing by (a) hand, (b) first-class
            certified mail, return receipt requested, postage prepaid, or (c) nationally recognized overnight delivery
            service, fee prepaid (provided that a copy of such notice is also given by certified mail return receipt
            requested on the same day). Notices shall be deemed given upon actual receipt (or when delivery is
            refused). Changes of address for Notices shall be provided in compliance with this Section 12.

                     (i) Notices to the League shall be sent to:

                             XFL
                             1266 East Main St.
                             Stamford, CT 06902
                             Attention: Player Contract Notice
                             Email: ContractNotice@xfl.com

                     (ii) Notices to the Player shall be sent to the address and/or the facsimile number of the Player as
                     set forth herein in the Contract Documents.

            13. General Matters

            (a) The Contract Documents constitute the sole and entire contract among the parties and supersede all
            prior contracts, negotiations and discussions between the parties to the Contract Documents and/or their
            representatives. Any amendment to the Contract Documents must be in writing specifically referring to
            the Contract Documents and signed by the parties. The Player expressly acknowledges that no promises
            or commitments have been made other than those set forth in the Contract Documents.

            (b) The Player and the XFL hereby understand, acknowledge and agree that, under the Contract
            Documents, the Player is employed by the XFL and that no Team shall be deemed to be the employer of
            the Player for any reason whatsoever. Any claim that the Player may have in connection with his
            employment shall be made against the XFL only, and the Player understands, acknowledges and agrees
            that neither the Team nor any other party (other than the XFL) shall be made the subject of any such claim
            by the Player except to the extent that such claim arises out of events unrelated to the Player's
            performance of his services under the Contract Documents.




            Page 12 of 12
                                                                                                            Player Initials
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 24 of 42




                                                             Exhibit 2

                 ARBITRATION AGREEMENT, CLASS ACTION WAIVER, AND ACKNOWLEDGEMENT FORM
                                                        Antonio Callaway
            As a condition of my employment, I, _____________________________,                 (“Employee”) agree
            and acknowledge through this Arbitration Agreement, Class Action Waiver, and Acknowledgment
            Form (“Arbitration Agreement”) that Alpha Entertainment LLC (the “Company”) and Employee
            (collectively, the “Parties”) will utilize binding arbitration to resolve all disputes arising out of or
            relating to the Employee’s employment with the Company. The Employee expressly waives any
            right he or she may have to bring a class action, be a member of a class, or pursue a claim through
            arbitration or litigation against the Company on behalf of similarly-situated persons other than
            the Employee.

                     1. Both the Company and Employee mutually agree that any claim, dispute and/or
                        controversy that either Employee may have against the Company (or its owners,
                        directors, officers, managers, employees, or agents) or the Company (or its owners,
                        directors, officers, managers, employees, or agents) may have against Employee,
                        arising from, related to, or having any relationship or connection whatsoever with the
                        Employee’s seeking employment with, employment by, or other association with the
                        Company, shall be submitted to and determined exclusively by binding arbitration to
                        the broadest extent allowed under the Federal Arbitration Act (“FAA”), or Connecticut
                        Revised Uniform Arbitration Act (H.B. 5258; PA 18-94, not yet codified). Included
                        within the scope of this Arbitration Agreement are all disputes, whether based in tort,
                        contract, statute, equitable law, or otherwise.

                     2. Excluded from this Arbitration Agreement are claims that are not arbitrable pursuant
                        to federal or Connecticut law including workers’ compensation claims, unemployment
                        compensation claims, or the right to file an administrative charge before a
                        governmental agency, such as the Equal Employment Opportunity Commission
                        (“EEOC”), National Labor Relations Board (“NLRB”), or the Department of Labor
                        (“DOL”), or other claims that are found to be non-arbitrable as a matter of law despite
                        the FAA’s strong policy in favor of arbitration.

                     3. The Parties agree that the terms below will apply to any arbitration pursuant to this
                        Arbitration Agreement:

                             a. The Parties agree that any arbitration pursuant to this Arbitration Agreement
                                shall take place in Connecticut, unless (i) otherwise agreed in writing by the
                                Parties, (ii) otherwise directed by the Arbitrator in order to avoid a finding of
                                substantive or procedural unconscionability, or (iii) Employee primarily resides
                                and works in California, in which case either the Company or Employee may
                                choose to instead have any claim between them that arises in California
                                adjudicated by an arbitrator in Los Angeles, California.
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 25 of 42




                             b. Any relief that would otherwise be available in a court action in Connecticut is
                                equally available to the Parties in connection with the arbitration proceedings;

                             c. In addition to any other requirements imposed by law, disputes shall be
                                settled by binding arbitration administered by the American Arbitration
                                Association (“AAA”) before a qualified individual, to whom the Parties
                                mutually agree pursuant to AAA’s Employment Arbitration Rules and
                                Mediation Procedures (found at https://www.adr.org, as amended from time
                                to time, the “AAA Employment Rules”);

                             d. Except as provided in this Arbitration Agreement, the rules and procedures of
                                the arbitration shall be governed by the AAA Employment Rules, except that
                                the AAA Class Action Rules shall not be incorporated into the Employment
                                Rules or followed in any matter and the Employment Rules shall never
                                override the express terms of this Arbitration Agreement. To the extent that
                                the AAA Employment Rules do not address a particular matter, the arbitrator
                                should apply and be guided by the Connecticut Revised Uniform Arbitration
                                Act and Connecticut Practice Book.

                             e. The Arbitrator shall have the authority to allow for appropriate discovery and
                                  exchange of information before a hearing, including, but not limited to:
                                  interrogatories, requests for production of documents, requests for
                                  admission, depositions, and the issuance of subpoenas. The Parties shall be
                                  permitted enough discovery to gather necessary evidence in order to prove
                                  their claims or defenses;

                             f.   Awards shall include the Arbitrator’s written opinion(s) and reasoning. The
                                  Arbitrator shall issue a written opinion and award, in conformance with the
                                  following requirements: (i) the opinion and award must be signed and dated
                                  by the Arbitrator; (ii) the Arbitrator’s opinion(s) and award shall decide all
                                  issues submitted; (iii) the Arbitrator’s opinion and award shall set forth the
                                  legal principals supporting each part of the opinion(s); and (iv) the Arbitrator
                                  shall have the same authority to award remedies and damages as provided to
                                  a judge and/or jury under parallel circumstances in a civil action;

                             g. The Company shall pay the costs of the arbitrator as well as any filing fees
                                  required to be paid to AAA. Each Party shall otherwise be responsible for his
                                  or its own costs and fees, including attorneys’ fees, except when the Arbitrator
                                  awards attorneys’ fees to the prevailing party consistent with applicable state
                                  or federal law; and

                             h. Judgment upon the award rendered by the Arbitrator may be entered as a
                                judgment in any court having jurisdiction thereof; and
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 26 of 42




                             i.   Each arbitration proceeding will be individualized with claims pertaining to
                                  different employees brought and heard in separate arbitration proceedings;
                                  the arbitrator is not permitted to consolidate proceedings without the written
                                  agreement of the Parties.

                     4. THE COMPANY AND EMPLOYEE AGREE THAT EACH OF US WILL BRING CLAIMS
                        AGAINST THE OTHER ONLY IN OUR INDIVIDUAL CAPACITIES AND NOT AS A PLAINTIFF,
                        CLASS REPRESENTATIVE, OR MEMBER IN ANY PURPORTED CLASS OR
                        REPRESENTATIVE PROCEEDING.

                     5. The parties agree that, to the fullest extent permitted under the FAA and other
                        applicable law, the law of Connecticut shall govern any disputes between them,
                        regardless of whether Connecticut choice of law principles would dictate that the law
                        of another state would apply; provided however that, (a) if Employee primarily resides
                        and works in California, then either the Company or Employee may chose to instead
                        have any controversy between them that arises in California governed by California
                        law, and (b) if Employee is Washington-based, then Employee shall be entitled to all
                        applicable protections and benefits of Washington House Bill 1450, signed May 8,
                        2019, as ultimately codified in Title 49 RCW, in any dispute arising out of Paragraph
                        10 of the XFL Standard Terms and Conditions. The Parties agree that the Employer’s
                        headquarters is located in Connecticut and is a reasonable basis for this choice of law
                        provision. This Arbitration Agreement survives the termination of Employee’s
                        employment. It can only be revoked or modified in writing signed by both Parties that
                        specifically states the intent to revoke or modify this Arbitration Agreement and is
                        signed by the Commissioner and/or Owner of the Company. If any term, provision,
                        or portion of this Arbitration Agreement is declared void or unenforceable by a Court
                        of competent jurisdiction or arbitrator, that term, provision, or portion shall be
                        severed and the remainder of this Arbitration Agreement shall be enforceable.

                     6. The Parties understand and agree to this binding Arbitration Agreement, and the
                        Parties give up any right they have to trial by jury or in court of any claim the Parties
                        may have against each other. My signature below indicates my choice to agree to the
                        alternative dispute resolution processes described herein and my waiver of the right
                        to participate in or bring a class action or representative claim.
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 27 of 42




            MY SIGNATURE BELOW CERTIFIES THAT I HAVE READ, I UNDERSTAND, AND I AGREE TO BE
            LEGALLY BOUND TO ALL OF THE ABOVE TERMS; MY SIGNATURE ALSO CERTIFIES THAT I HAVE
            BEEN PROVIDED THE OPPORTUNITY TO HAVE THIS ARBITATION AGREEMENT REVIEWED BY
            LEGAL COUNSEL OF MY CHOICE.

            DO NOT SIGN UNTIL YOU HAVE READ THE ABOVE ARBITRATION AGREEMENT, CLASS ACTION
            WAIVER, AND ACKNOWLEDGMENT.

                                                             ALPHA ENTERTAINMENT LLC


             Antonio Callaway                                Oliver Luck

            Employee Name                                    Name of Company Representative and Title



            Signature                                        Signature


             1/16/2020                                       1/23/2020

            Date                                             Date
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 28 of 42



                                                             EXHIBIT 3

                                    PRE-EXISTING SPONSORSHIP AND LICENSING CONTRACTS




            Contracts with the following entities are attached:

              N/a
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                      Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 29 of 42



                                                             EXHIBIT 4

                                                ORIGINAL INTELLECTUAL PROPERTY




            Player:

            Pursuant to Paragraph 5(f) of the XFL Standard Terms and Conditions, the Player claims the
            following service marks, trademarks, and other rights identified in that paragraph. Unless expressly set
            forth herein, the Player represents that he is the sole and exclusive owner of such rights.

          N/a
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 30 of 42



                                                             EXHIBIT 5

                                             SPORTS PLAYER COVERAGE AGREEMENT
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 31 of 42


     Department of Labor and Industries                                  SPORT PLAYER COVERAGE
     Employer Services Section
     PO Box 44140
                                                                                    AGREEMENT
     Olympia, WA 98504-4140
     (360) 902-5775
     FAX: (360) 902-4988
     This agreement is made        Between Player                       and Employer (athletic team or league)
     on (date):
              1/16/2020                    Antonio Callaway             XFL


    Subsection 51.12.120(6) of the Revised Code of Washington provides:

    "A worker whose duties require him or her to travel regularly in the service of his or her employer in
    this and one or more other states may agree in writing with his or her employer that his or her
    employment is principally localized in this or another state and, unless the other state refuses
    jurisdiction, the agreement shall govern as to any injury occurring after the effective date of the
    agreement."

    Subsection 296-17-35203(1) of the Washington Administrative Code further provides:

    Washington-domiciled professional and semiprofessional sports teams under contract with a parent
    team domiciled outside of Washington may cover their Washington players under the laws of another
    state when the players and team agree in writing that the player’s employment is principally localized
    in another state.

    The above-named parties (player and athletic team or league) agree that for the purpose of workers'
    compensation coverage, the employment of the above named player is principally localized in the
    state of __________________________________________.
               TEXAS


    The parties further agree that it is the intent of this agreement to comply with Subsection 51.12.120(6)
    of the Revised Code of Washington and Subsection 296-17-35203(1) of the Washington
    Administrative Code.

    This agreement will be in force for the period of employment and as long as the workers’
    compensation insurance policy coverage is in effect.

    Each of the signatories should retain a copy of this agreement for their records. Please see additional
    rules and requirements for these agreements on the back side of this form.

     Athletic Team or League                                  Player’s name (please print)
     XFL Seattle Dragons                                         Antonio Callaway

     By (authorized signature)                                Players signature

     Official position                                        Team’s Washington State UBI number
     XFL Commissioner                                          604368930
     Insurance provider                                       Insurance Policy ID number
     Tri-State Insurance Company of Minnesota                 WCA 7503224-12

    F212-242-000 Sports Player Coverage Agreement 04-2019
DocuSign Envelope ID: 19DA360A-EBC5-48B5-9016-B929EA9E1FD6
                    Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 32 of 42




    The following rules apply to this agreement:


          A separate agreement must be completed for each player.


          The agreement must be signed by the employer and the individual athlete to be valid.


          The agreement must designate the state where workers' compensation coverage is provided
           and the state must be one in which the team will play a regularly scheduled athletic event
           during the course of the season.


          The agreement is not effective until signed and dated. The date is the day the last required
           signature is attached to the agreement by either the employer or player (whoever signs last).


          The agreement must be kept as part of the employer’s records for a minimum of at least three
           years after the player is no longer with the team.


          The workers’ compensation policy must provide continuous coverage. Any break in
           coverage will invalidate this agreement.
           Until a new agreement is signed by both parties and a new sport team coverage agreement
           (form F212-196-000) is submitted to the Department of Labor & Industries along with a copy of
           the employer’s current workers’ compensation insurance policy, the player is a Washington
           worker and the employer is subject to all Washington State workers’ compensation laws under
           Title 51.


          A copy of this agreement must be provided by the employer to the Department of Labor and
           Industries upon request along with a copy of the employer’s current and valid workers’
           compensation insurance policy or the employer will be subject to all premiums, interest, and
           penalties allowed by Washington statute or regulation.


          If a workers’ compensation insurer rejects an injury claim by reason the player is a Washington
           worker, this agreement is void, and the employer is subject to all premiums, interest, and
           penalties allowed by Washington statute or regulation.


    For additional information about these coverage agreements or to request additional forms, please call
    (360) 902-4985.




    F212-242-000 Sports Player Coverage Agreement 04-2019
      Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 33 of 42




                          EXHIBIT B




Declaration of Cindy Wagner
                Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 34 of 42




       CONFIDENTIAL



Antonio Callaway
     Social Media Audit

      January 11, 2020
                     Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 35 of 42



EXECUTIVE SUMMARY

      MEDIUM                                                            ESTABLISHED
    Digital Vulnerability                                                      Social Footprint



    NEGATIVE                                                      SEARCH/FACEBOOK
   Search Engine Standing                                                 Most Concerning Platform




   NEWS ARTICLES
                                         Red Flags
                          Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 36 of 42



SOCIAL PLATFORMS
 Antonio Callaway maintains active social media accounts and while much of the content flirts a line
 with inappropriate, most of it does not rise to red flag status. The content, however, is largely
 unnecessary and opens him up to potential criticism in the future should any be misinterpreted or not
 “age” well.

 One issue to note is that his Facebook is set to public, so anyone can view not only his own posts, but
 posts that family and fans have tagged him in. Some of this content could be interpreted as
 controversial, as some pertains to his suspension from the team in college for sexual assault
 allegations.



a 5 c a l l aX
             way                   Antonio                           Ripbobby_G                Callaway81_
                                   Callaway
        Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 37 of 42



TWITTER ANALYSIS

                               Controversial:                          Equality:
                               NONE                                    Cheating


                               Vulgarity:                              Flagged Conversation:
                               Cursing                                 Twerking
                               Cursing #2                              Referencing “jits”
                               Cursing #3                              Controversial Likes:
                                                                       NONE
                               Political:
                               NONE                                    Flagged Followers/Following:
                                                                       NONE
                               #MeToo:
                               Girl on bed                             Private Information:
                               Girls on a boat                         NONE
                               Talking about a girl
        Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 38 of 42



FAKE ACCOUNTS



                                We were unable to find any accounts
                                impersonating Antonio Callaway on any
                                social platforms.
                                        Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 39 of 42



          DIGITAL REPUTATION PLATFORMS
Search engines are split between general sports coverage (stats, highlights, etc.) and negative press coverage.

Top results include video where he was witness to a shooting in December, and commentary about being cut from the Browns. Other general links also
include news about his arrest for marijuana possession.

While not ideal, these articles can eventually be buried by positive news and time to distance himself from the situations. For instance, he was suspended In
2018 from the team while playing at Florida for sexual assault allegations, but none of this appears near the top of search rankings due to more timely news.




                    X                      •   Interviews and talk
   •   Cut from Browns                         show:                                                                         •   Multiple threads on
                                                                                    •   Mention of drug and                      suspension and
   •   Miami shooting                      •   ESPN News
                                                                                        sexual assault issues                    being waived by the
                                           •   Rizzuto Show
   •   Miami shooting video                                                                                                      Browns.
                                           •   Big EZ Network
   •   Second Suspension
                                          •    Negative videos:
                                          •    Traffic stop
                                          •    Parking lot fight
           Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 40 of 42



ANALYSIS

                                   Antonio Callaway has an established social media
                                   footprint that he uses extensively.

                                   While Twitter has some flagged conversations, none
                                   are too out of line and can be fixed by merely cleaning
                                   his tweets. We suggest deleting any older tweets
                                   (prior to mid-2018) as a precautionary measure to
                                   protect against future vulnerabilities.

                                   His Facebook’s privacy settings should be increased,
                                   as currently it is set to public. That means anyone can
                                   view his posts, and posts where he is tagged are also
                                   viewable to the public.
      Case 3:20-cv-00516-VAB Document 128-5 Filed 01/07/21 Page 41 of 42




                          EXHIBIT C




Declaration of Cindy Wagner
4/23/2020               Case 3:20-cv-00516-VAB Document 128-5
                                                            ADP Filed 01/07/21 Page 42 of 42


Pay Summaries - Rollup Totals
Name Callaway, Antonio

                  YEAR & WEEK     PAY DATE     PERIOD END DATE             GROSS            NET     CHECK / VOUCHER #    CO / FILE #



                  -  -    //   //             $,.            $.                 ZE/



                  -  -    //   //             $,.            $.                 ZE/



                  -  -    //   //             $,.            $.                 ZE/



                  -  -    //   //             $,.            $.                 ZE/



                  -  -    //   //           $,.       $,.                 ZE/



                  -  -    //   //            $,.        $,.                 ZE/



   Earnings Summary

   Gross Pay                                                                                                            $ ,.

      Regular                                                                              Hours: .                   $ ,.

      L.T.D (ﬁeld )                                                                                                           $ .

      SIGNING BONUS (ﬁeld )                                                                                              $ ,.

      Travel Reimb (ﬁeld )                                                                                                   $ .


   Taxes                                                                                                                 $ ,.

      Federal Income Tax                                                                                                   $ ,.

      Social Security                                                                                                       $ ,.

      Medicare                                                                                                              $ ,.


   Deductions                                                                                                                $ .

      LTD - LTD                                                                                                                $ .


   Take Home                                                                                                            $ ,.

      CHECKING                                                                                                            $ ,.

      Net Pay                                                                                                              $ ,.

Other Details
   Memos

      Group Term Life                                                                                                            .




https://workforcenow.adp.com/theme/admin.html#/People_ttd_PeopleTabPayProfile/PeopleTabPayProfile                                        1/1
